KRUEGER, Judge.
The offense is driving an automobile upon a public highway while intoxicated. The punishment assessed is confinement in the state penitentiary for a term of three years.
Appellant has filed a motion duly verified by him in which he requests this court to dismiss his appeal.
The motion is granted and the appeal is accordingly dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by t'he Judges of the Court of Criminal Appeals and approved by the Court.